Citation Nr: 0305421	
Decision Date: 03/24/03    Archive Date: 04/03/03

DOCKET NO.  01-01 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased evaluation for lumbosacral strain 
currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. Bunch, Associate Counsel




INTRODUCTION

The veteran had more than 20 years of active duty terminating 
with his retirement in February 1979.  

This case comes to the Board of Veterans' Appeals (Board) 
from a rating decision rendered in March 2000 by the San 
Juan, the Commonwealth of Puerto Rico, Regional Office (RO) 
of the Department of Veterans Affairs (VA).


FINDINGS OF FACT

1.  All the evidence requisite for an equitable disposition 
of the veteran's claim has been developed and obtained, and 
all due process concerns as to the development of his claim 
have been addressed.

2.  Chronic lumbosacral strain is manifested by complaints of 
intermittent pain with related impairment in range of motion 
due to pain, starting at 70 degrees of back flexion, mild 
arthritic changes and moderate muscle spasms without evidence 
of severe limitation of motion or marked limitation of motion 
of forward bending, loss of lateral motion with osteoathritic 
changes or abnormal mobility on forced motion. 


CONCLUSION OF LAW

The scheduler criteria for an increased evaluation in excess 
of 20 percent for lumbosacral strain have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§  4.10. 4.14, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5292, 5295 (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  An Evaluation in Excess of 20 Percent for Lumbosacral 
Strain

The veteran was granted service connection for lumbosacral 
strain and assigned a 10 percent rating under Diagnostic Code 
5292, effective March 1979.  The currently appealed March 
2000 Rating Decision increased the evaluation of chronic 
lumbosacral strain from 10 percent to 20 percent disabling.  

The severity of a service-connected disability is 
ascertained, for VA rating purposes, by the application of 
rating criteria set forth in VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (Schedule).

In order to evaluate the severity of a particular disability, 
it is essential to consider its history.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2.  
However, where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, only the present level of disability is of primary 
concern.  Although a rating specialist is directed to review 
the recorded history of a disability in order to make a more 
accurate evaluation under 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings. See Francisco v. Brown, 7 Vet. App. 55 (1994).  

Initially, it should be noted that the veteran's 
representative stated that since the January 2002 VA examiner 
did not have the claims folder available for review that he 
was unable to determine whether there has been a change in 
the low back disability.  However, the Board notes that 
entitlement to an increased evaluation is based upon the 
current state of the disability, and therefore the January 
2002 VA examination and VA outpatient treatment records of 
record do show the current status of that disability.  Supra, 
Francisco.

The veteran contends that his service-connected for 
lumbosacral strain is more severe than currently evaluated, 
and that an increased rating should be assigned. 
The veteran's service-connected lumbosacral strain is 
currently evaluated as 20 percent disabled under 38 C.F.R. § 
4.71a, Diagnostic Code 5292 based upon moderate limitation of 
motion of the lumbar spine.  In order to meet the criteria 
for the next higher rating, 40 percent rating under 
Diagnostic Code 5292, the veteran must suffer from severe 
limitation of motion in the lumbar spine.  

In the January 2002 VA Compensation and Pension Examination 
report, the examiner listed a diagnosis of lumbosacral 
strain.  Range of motion for back flexion was 70 degrees, 
extension was to 20 degrees, and lateral bending to the right 
and the left was to 25 degrees.  Pain upon motion started and 
ended for back flexion at 70 degrees.  There were also spasms 
of the lumbar paravertebral muscles at L2-L5, bilaterally.  
X-rays showed mild lumbar spondylosis.  These findings were 
similar to the ranges of motion noted in the March 2000 VA 
examination report.  In the March 2000 VA Compensation and 
Pension Examination report, the examiner listed a diagnosis 
of chronic lumbosacral strain.  Outpatient records from the 
San Juan VA starting in 2001 show that the veteran received 
physical therapy, and was noted as having chronic pain, 
however, a March 2001 outpatient record shows that the range 
of motion was intact.  Based on the foregoing, the Board 
finds that severe limitation of motion in the lumbar spine 
has not been shown under Diagnostic Code 5292.

The veteran may also be rated under 38 C.F.R. § 4.71a, DC 
5295, where the criteria for the next higher rating, 40 
percent, are severe lumbosacral strain, with listing of whole 
spine to opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  

The veteran's VA examination reports and outpatient treatment 
records do not show listing of the whole spine to opposite 
side, loss of lateral motion with osteoarthritic changes, or 
some of the above with abnormal mobility on forced motion.  
Accordingly, the criteria for a 40 percent evaluation under 
Diagnostic Code 5295 are not demonstrated.  Also, since 
intervertebral disc syndrome is not shown, Diagnostic Code 
5293 does not apply.

An evaluation of a musculoskeletal disability must also 
include consideration of the veteran's ability to engage in 
ordinary activities, including employment, and of impairment 
of function due to such factors as functional loss due to 
pain, more movement than normal, weakened movement, excess 
fatigability, incoordination and painful motion.  38 C.F.R. 
§§ 4.10, 4.40, 4.45 and 4.59; DeLuca v. Brown, 8 Vet. App. 
202 (1995).  

As for pain, at the latest examination in 2002, back pain 
started at 70 degrees of back flexion.  Pain was not reported 
in any of the other planes of back motion.  Even assuming 
there is some additional restriction due to pain on use, it 
is not shown that such loss approximates or equates to severe 
limitation of motion.  Also more movement than normal, 
weakened movement, excess fatigability, or incoordination are 
not demonstrated.  

Lastly, since lumbar spondylosis is shown by X-ray, the Board 
must consider 38 C.F.R. § 4.59 (painful motion with any form 
of arthritis).  DC 5003 provides that arthritis is rated on 
the basis of limitation of motion under the appropriate 
diagnostic code for the specific joint involved, which in 
this case is DC 5292.  Since the back disability is already 
rated under DC 5292, further consideration of painful motion 
would result in rating the same manifestation which is to be 
avoided. 38 C.F.R. § 4.14. 

For these reasons, under all the applicable the criteria, a 
rating in excess of 20 for lumbosacral strain is not 
warranted and the evidence is not so evenly balanced so as to 
allow application of the benefit of the doubt rule.  38 
U.S.C.A § 5107(b). 

II. Veterans Claims Assistance Act of 2000

During the pendency of the appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), codified in part at 38 
U.S.C.A. §§ 5103, 5103A (West 2002), expanded VA's duty to 
notify and duty to assist a claimant in developing the 
information and evidence necessary to substantiate a claim.  

The VA has a duty to notify the appellant and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C. §§ 5103 and 
5103(A).  With regard to the instant case, the information 
and evidence needed is that which would demonstrate that 
entitlement to an increased evaluation for lumbosacral strain 
is warranted.  Such action was accomplished by means of 
statement of the case, the supplemental statements of the 
case, and the January 2002 letter from the RO to the veteran.  
In the March 2002 Supplemental Statement of the Case the RO 
informed the veteran of the provisions of the VCAA as well as 
informing the veteran that he needed to identify relevant 
evidence and provide contact information.  These documents 
informed the veteran of the relevant criteria, and evidence 
needed, by which entitlement to an increased evaluation for 
lumbosacral strain could be granted.  He was also notified of 
the information needed through letters from VA seeking 
additional evidence.  He was advised that he was to furnish 
the names and addresses of all health care providers who have 
treated him for his back disability, which were not currently 
of record.  See Quartucccio v. Principi, 16 Vet. App. 183 
(2002).  Moreover, the Supplemental Statement of the Case 
furnished to the veteran and his representative in April 2002 
sets forth the duty to assist requirements of the VCAA.  In 
view of these actions by VA, the Board finds that VA has no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed; the discussions in these 
various documents apprised him of the information and 
evidence needed to substantiate his claim and complied with 
VA's notification requirements.

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C. 
§ 5103A.  The Board concludes that all pertinent evidence has 
been obtained, and that no further development of the case is 
warranted.  VA has satisfied its duties to notify and assist 
the appellant in this case.  

                                                                                             
(Continued on next page) 


ORDER

A rating in excess of 20 percent for lumbosacral strain is 
denied.



	                        
____________________________________________
	GEORGE E. GUIDO JR. 
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

